06/10/2021


       IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0121
                 Supreme Court Cause No. DA 21-0121



 KENNETH WALUND,
     Petitioner / Appellant,
                                                 GRANT OF EXTENSION
       v.

 MONTANA STATE FUND,
     Respondent / Appellee,

      Appellee Montana State Fund has moved the Court, pursuant to Montana

Rules of Appellate Procedure 26(1), for an extension of time to file its Response

Brief, currently due on June 16, 2021. Good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee Montana State Fund has up to and

including July 16, 2021, in which to file its Response Brief.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                          June 10 2021